

COMMERCIAL METALS COMPANY
EMPLOYEE STOCK PURCHASE PLAN




Commercial Metals Company, a Delaware corporation (hereinafter referred to as
“CMC”) hereby amends, restates and renames the Commercial Metals Company 2010
Employee Stock Purchase Plan, effective as of January 1, 2020, as set forth
below, which restated plan shall be named the Commercial Metals Company Employee
Stock Purchase Plan (the “Plan”).




RECITALS


WHEREAS, this Plan is meant to amend, restate and rename the Commercial Metals
Company 2010 Employee Stock Purchase Plan, which was approved by CMC’s
stockholders and effective as of February 1, 2010.


RESOLVED, that the Commercial Metals Company 2010 Employee Stock Purchase Plan
is hereby amended, restated and renamed, as set forth above, upon the terms and
provisions set forth below.


ARTICLE 1
PURPOSE


The purpose of the Plan is to provide employees of CMC and its Subsidiaries
(together with CMC, referred to herein as the “Company”) with an opportunity to
acquire a proprietary interest in CMC. The Plan provides for all Eligible
Employees the option to purchase shares of Common Stock of CMC through voluntary
systematic payroll deductions. The options provided to Eligible Employees under
the Plan shall be in addition to regular salary, profit sharing, pension, life
insurance, special payments or other benefits related to an Employee’s
employment with the Company. It is the intention of CMC to have the Plan qualify
as an “Employee Stock Purchase Plan” pursuant to Section 423 of the Code and the
treasury regulations issued thereunder.




ARTICLE 2
DEFINITIONS


2.1 “Account” shall mean the payroll deduction bookkeeping account maintained by
the Company, or by a record keeper on behalf of the Company, for a Participant
pursuant to Section 5.3(f).


2.2 “Board” shall mean the board of directors of CMC.


2.3 “Code” shall mean the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.


2.4 “Committee” shall mean the committee appointed or designated by the Board to
administer the Plan in accordance with Article 4 of this Plan.





--------------------------------------------------------------------------------



2.5 “Common Stock” means the common stock of CMC, par value $0.01 per share,
which CMC is currently authorized to issue or may in the future be authorized to
issue.


2.6 “Compensation” shall mean a Participant’s regular earnings, overtime pay,
sick pay and vacation pay. Any other form of remuneration is excluded from
Compensation, including (but not limited to) the following: commissions,
incentive compensation, bonuses, prizes, awards, housing allowances, stock
option exercises, stock appreciation rights, restricted stock exercises,
performance awards, auto allowances, tuition reimbursement and other forms of
imputed income.


2.7 “Contributions” shall mean all bookkeeping amounts credited to the Account
of a Participant pursuant to Section 5.3(f).


2.8 “Disability” shall mean that the Participant, because of a physical or
mental condition resulting from bodily injury, disease, or mental disorder, is
unable to perform his or her duties of employment for a period of three (3)
continuous months, as determined in good faith by the Committee, based upon
medical reports or other evidence satisfactory to the Committee.


2.9 “Eligible Employee” shall mean each Employee of the Company, determined as
of September 1 of each year, other than an Employee who: (a) is an Ineligible
Foreign Employee, or (b) immediately after the option is granted, owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company, computed in accordance with Section
423(b)(3) of the Code.


2.10 “Employee” shall mean any common law employee (as defined in accordance
with the regulations and rulings then applicable under Section 3401(c) of the
Code) of the Company.


2.11 “Ineligible Foreign Employee” shall mean an Employee who is a citizen or
resident of a jurisdiction outside of the United States (without regard to
whether he or she is also a citizen of the United States or is a resident alien
(within the meaning of Section 7701(b)(1)(A) of the Code) who is ineligible to
participate in the Plan because (a) the grant of an option under the Plan to
such citizen or resident of the foreign jurisdiction is prohibited under the
laws of such jurisdiction, or (b) compliance with the laws of the foreign
jurisdiction would cause the Plan to violate the requirements of Section 423 of
the Code.


2.12 “Participant” shall mean an Eligible Employee who has elected to
participate in the Plan, pursuant to a Subscription Agreement, on a form
prescribed by the Committee.


2.13 “Plan” shall mean this Commercial Metals Company Employee Stock Purchase
Plan, as amended from time to time.


2.14 “Retirement” shall mean a termination of employment solely due to
retirement upon or after attainment of age sixty-five (65), or permitted early
retirement as determined by the Committee.


2.15 “Subscription Agreement” shall mean an agreement in a form approved by and
in a manner prescribed by the Committee, pursuant to which an Eligible Employee
may elect to participate in the Plan. The Subscription Agreement shall contain
the Eligible Employee’s authorization and consent to payroll deductions. The
Subscription Agreement shall comply with and be subject to the terms and
conditions of the Plan.



--------------------------------------------------------------------------------





2.16 “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with CMC, if each of the corporations other than the last corporation
in the unbroken chain owns stock possessing a majority of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.


ARTICLE 3
ELIGIBILITY


For each offering made under the Plan, each Employee who is an Eligible Employee
on the date of grant of an option granted under such offering, may, as
determined and selected by the Committee in accordance with Section 423 of the
Code and the treasury regulations issued thereunder, be eligible to participate
in such offering. For each offering, the date of grant shall be as determined by
the Committee. All Eligible Employees who are granted an option under this Plan
shall have the same rights and privileges.




ARTICLE 4
ADMINISTRATION


The Plan shall be administered by the Committee, which shall be the Compensation
Committee of the Board, unless the Board appoints a different committee. The
Committee shall have full power and authority to construe, interpret and
administer the Plan, provided that it shall interpret the Plan in accordance
with Section 423 of the Code and the treasury regulations issued thereunder. It
may issue rules and regulations for administration of the Plan. It shall meet at
such times and places as it may determine. A majority of the members of the
Committee shall constitute a quorum and all decisions of the Committee shall be
final, conclusive and binding upon all parties, including the Company, the
stockholders, and Employees.


The Committee shall have the full and exclusive right to establish the terms of
each offering of Common Stock under the Plan except as otherwise expressly
provided in this Plan. The Committee may delegate such power, authority and
rights with respect to the administration of the Plan as it deems appropriate to
one or more members of the management of the Company (including, without
limitation, a committee of one or more members of management appointed by the
Committee); provided, however, that any delegation to management shall conform
with the requirements of applicable law and stock exchange regulations. The
Committee may also recommend to the Board revisions of the Plan.




ARTICLE 5
OPTION OFFERINGS


5.1 Annual Offerings. Each year during the term of the Plan, unless the
Committee determines otherwise, the Company will make one or more offerings in
which options to purchase the Company’s Common Stock will be granted under the
Plan.


5.2 Number Available for Options. Subject to adjustments as described below, no
more than 5,000,000 shares of Common Stock may be sold pursuant to options
granted under the Plan. Either authorized and unissued shares or issued shares
heretofore or hereafter acquired by the Company may be



--------------------------------------------------------------------------------



made subject to options under the Plan. If, for any reason, any option under the
Plan terminates in whole or in part, shares subject to such terminated option
may be again subjected to an option under the Plan.


5.3 Terms and Conditions of Options.


(a)An option price per share for each offering shall be determined by the
Committee on or prior to the date of grant of the option, which shall in no
instance be less than: (a) 85% of fair market value of the Common Stock on the
date the option is granted, or (b) 85% of fair market value of the Common Stock
on the date the option is exercised, whichever is lower. The fair market value
on the date on which an option is granted or exercised shall be determined by
such methods or procedures as shall be established by the Committee prior to or
on the date of grant of the option.


(b) The expiration date of the options granted in each offering shall be
determined by the Committee prior to or on the date of grant of the options, but
in any event shall not be more than twenty-seven (27) months after the date of
grant of the options.


(c) Each option shall entitle an Eligible Employee to purchase up to that number
of shares which could be purchased at the option price as the Committee shall
determine for each offering (but not to exceed the amount specified in Section
423(b) of the Code). Alternatively, or in combination with setting a maximum
number of shares, the Committee may choose to determine a maximum dollar amount
that could be used to purchase shares for each offering (but not to exceed the
amount specified in Section 423(b) of the Code). Each Eligible Employee may
elect to participate for less than the maximum number of shares or dollar amount
specified by the Committee. No option may be exercised for a fractional share of
Common Stock.


(d) The term of each offering shall consist of the following three periods:


(i) an “Enrollment Period” during which each Eligible Employee shall determine
whether or not, and to what extent, to participate by authorizing payroll
deductions;


(ii) a “Payroll Deduction Period” during which payroll deductions shall be made
and credited to each Participant’s Account; and


(iii) an “Exercise Day” on which options of Participants will be automatically
exercised in full and shall thereupon expire.


The beginning and ending dates of each Enrollment Period and Payroll Deduction
Period and the date of each Exercise Day shall be determined by the Committee.


(e) Each Eligible Employee who desires to participate in an offering shall elect
to do so by completing and delivering by the end of the Enrollment Period to the
Committee (or such person designated by the Committee) a Subscription Agreement
in the form (including without limitation, telephonic and electronic
transmission, utilization of voice response systems and computer entry)
prescribed by the Committee authorizing payroll deductions during the Payroll
Deduction Period. Unless otherwise permitted by the Committee, such Subscription
Agreement shall constitute an election to participate in a single offering under
the Plan.



--------------------------------------------------------------------------------





(f) The Company shall maintain on its books, or cause to be maintained by a
record keeper, a payroll deduction account in the name of each Participant (an
“Account”). The amount of Compensation elected to be applied as Contributions by
a Participant shall be deducted from such Participant’s Compensation on each
payday during the Payroll Deduction Period and such payroll deductions shall be
credited to that Participant’s Account as soon as administratively practicable.
Except as provided in Section 6.1, a Participant may not make any additional
payments to his or her Account. A Participant’s Account shall be reduced by any
amounts used to pay for the shares of Common Stock acquired pursuant to the
options, or by any other amounts distributed pursuant to the terms hereof.


(g) On the Exercise Day, the options of each Participant to which such Exercise
Day relates shall be automatically exercised in full without the need for the
Participant to take any action.


(h) Upon exercise of an option, the shares shall be paid for in full by transfer
of the purchase price from the Participant’s Account to the account of the
Company, and any balance in the Participant’s Account shall be paid to the
Employee in cash or applied to subsequent offerings.


(i) A Participant will have none of the rights and privileges of a stockholder
of the Company with respect to the shares of Common Stock subject to an option
under the Plan until such shares of Common Stock have been transferred or issued
to the Participant or to a designated broker for the Participant’s Account on
the books of the Company.


(j) An option granted under the Plan may not be transferred except by will or
the laws of descent and distribution and, during the lifetime of the Participant
to whom granted, may be exercised only for the benefit of the Participant.


(k) No Participant shall be granted an option that permits the Participant’s
rights to purchase Common Stock under all employee stock purchase plans of the
Company to accrue at a rate which exceeds $25,000 (or such other maximum as may
be prescribed from time to time by the Code) of fair market value of such Common
Stock (determined at the date of grant) for each calendar year in which such
option is outstanding at any time in accordance with the provisions of Section
423(b)(8) of the Code.


5.4 Issuance of Shares of Common Stock. As soon as administratively practicable
following an Exercise Day, the Company shall deliver to each Participant, at the
option of the Company, either by book entry registration in the Company’s direct
registration services or by a certificate representing the shares of Common
Stock purchased upon exercise of his or her options. The time of issuance and
delivery of the shares of Common Stock may be postponed for such periods as may
be required to comply with registration requirements under the Securities Act of
1933, the Securities Exchange Act of 1934, listing requirements of any exchange
on which the shares of Common Stock may then be listed, and the requirements
under other laws or regulations applicable to the issuance or sale of such
shares.


5.5 Revocation of Subscription Agreement. At any time prior to the last day of a
Payroll Deduction Period, a Participant shall have the right to revoke his or
her elections set forth in the



--------------------------------------------------------------------------------



Subscription Agreement, on a form and pursuant to such terms as the Committee
may prescribe. The Company shall, upon receipt of such notice of cancellation,
refund to the Participant, without interest, any amounts withheld from the
Participant in respect of such offering to acquire shares of Common Stock, as
soon as administratively practicable.


5.6 Modification of Subscription Agreement. A Participant may change his or her
elections set forth in a Subscription Agreement by completing and filing with
the Committee (or such person designated by the Committee), a new Subscription
Agreement. Such changes may be filed with the Committee (or such person
designated by the Committee) prior to the end of the Enrollment Period. Any
Subscription Agreement made pursuant to this Section 5.6 shall revoke any then
outstanding Subscription Agreement.




ARTICLE 6
TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS


6.1 Unless otherwise provided by the Committee, upon a Participant’s termination
from employment with the Company for any reason or in the event that a
Participant is no longer an Eligible Employee or if the Participant elects to
revoke his or her Subscription Agreement pursuant to Section 5.5, at any time
prior to the last day of a Payroll Deduction Period of an offering period in
which he or she participates, such Participant’s Account shall be paid, without
interest, to him or her in cash, or, in the event of such Participant’s death,
paid, without interest, to such Participant’s estate or beneficiary, and such
Participant’s options shall be automatically terminated. The Committee may
provide on an equal basis, upon a Participant’s termination from employment with
the Company (a) by reason of Retirement, Disability and/or death, to permit the
exercise of the Participant’s options at any time within the three (3) month
period following such termination of employment or the Exercise Day, whichever
is earlier. If the Committee permits a Participant to exercise his or her
options following the Participant’s termination of employment, the Committee may
permit the Participant (or his or her estate or beneficiary) to contribute
additional amounts to the Participant’s Account, if necessary, to exercise the
options up to the full amount or number of shares of Common Stock subject to
such options as subscribed for in the Subscription Agreement. Notwithstanding
the foregoing, if a Participant’s employment with the Company terminates for any
reason other by reason of Retirement, Disability or death, such Participant’s
Account shall be paid to him or her in cash, without interest, as soon as
administratively practicable.


6.2 A prior termination from employment with the Company shall not have any
effect upon a reemployed Employee’s ability to participate in any succeeding
offering, provided that the applicable eligibility and participation
requirements are again met.


6.3 For purposes of the Plan, the employment relationship shall be treated as
continuing intact while an individual is on sick leave or other leave of absence
approved by the Company until the Company deems the employment relationship to
be terminated in accordance with Company policies and procedures.




ARTICLE 7
ADJUSTMENTS





--------------------------------------------------------------------------------



In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an option, then the Committee shall adjust any or all
of the following so that the fair value of the option immediately after the
transaction or event is equal to the fair value of the option immediately prior
to the transaction or event (i) the number and type of shares of Common Stock
which thereafter may be made the subject of options, (ii) the number and type of
shares of Common Stock subject to outstanding options, and (iii) the grant,
purchase or exercise price with respect to any option or, if deemed appropriate,
make provision for a cash payment to the holder of an option. Notwithstanding
the foregoing, no such adjustment shall be made or authorized to the extent that
such adjustment would cause the Plan or any option to violate Section 423 of the
Code. Such adjustments shall be made in accordance with the rules of any
securities exchange, stock market, or stock quotation system to which the
Company is subject. Upon the occurrence of any such adjustment, the Company
shall provide notice to each affected Participant of its computation of such
adjustment which shall be conclusive and shall be binding upon each such
Participant.




ARTICLE 8
AMENDMENT


The Committee may, at any time and from time to time, alter, amend, suspend or
terminate the Plan, any part thereof or any option thereunder as it may deem
proper and in the best interests of the Company; provided, however, that unless
the stockholders of the Company shall have first approved thereof, (i) the total
number of shares for which options may be exercised under the Plan shall not be
increased or decreased, except as adjusted under Article 7, and (ii) no
amendment shall be made which shall allow an option price for offerings under
the Plan to be less than 85% of the fair market value of the Common Stock on the
date of grant of the options or 85% of the fair market value of the Common Stock
on the date on which an option is exercised, if lower.


Notwithstanding the foregoing, the Committee may adopt and amend stock purchase
sub-plans with respect to Eligible Employees employed outside the United States
with such provisions as the Committee may deem appropriate to conform with local
laws, practices and procedures, and to permit exclusion of certain Employees
from participation. All such sub-plans shall be subject to the limitations on
the amount of stock that may be issued under the Plan and, except to the extent
otherwise provided in such plans, shall be subject to all of the provisions set
forth herein.




ARTICLE 9
TERM


The Plan shall be effective from the date that this Plan is approved by the
Board until terminated by action of the Board. Notwithstanding the foregoing, no
offering hereunder shall be made after any day upon which participating
Employees elect to participate for a number of shares equal to or greater than
the number of shares remaining available for purchase. If the number of shares
for which Employees elect to participate shall be greater than the shares
remaining available, the available shares shall at the end of



--------------------------------------------------------------------------------



the Enrollment Period be allocated among such participating Employees pro rata
on the basis of the number of shares for which each has elected to participate.




ARTICLE 10
MISCELLANEOUS PROVISIONS


10.1 Disqualifying Disposition. If a share of Common Stock acquired pursuant to
this Plan is disposed of by a Participant prior to the expiration of two (2)
years from the date of grant of the option relating to such share or one (1)
year from the transfer of such share to the Participant (a “Disqualifying
Disposition”), such Participant shall notify the Company in writing of the date
and terms of such disposition. A Disqualifying Disposition by a Participant
shall not affect the status of any other option granted under the Plan.


10.2 Expenses of Administration. No charge of any kind will be made by the
Company against the funds held in each Participant’s Account other than the
application of the funds to payment for shares of Common Stock under the Plan.
The Company will pay all fees and expenses incurred by the Company in connection
therewith.


10.3 Investment Intent. The Company may require that there be presented to and
filed with it by any Participant under the Plan, such evidence as it may deem
necessary to establish that the shares of Common Stock to be purchased or
transferred are being acquired for investment and not with a view to their
distribution.


10.4 No Right to Continued Employment. Neither the Plan nor any option granted
under the Plan shall confer upon any Participant any right with respect to
continuance of employment by the Company.


10.5 Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.


10.6 Applicable Law. This Plan and related documents shall be governed by, and
construed in accordance with, the laws of the State of Delaware. If any
provision shall be held by a court of competent jurisdiction to be invalid and
unenforceable, the remaining provisions of this Plan shall continue to be fully
effective.


10.7 Plan Funds. All amounts held by the Company in Accounts under the Plan may
be used for any corporate purpose of the Company. No interest will be paid to
any Employee or credited to his or her Account under this Plan.


10.8 Compliance with Governmental Laws and Stock Exchange Regulations. The
obligation of the Company to sell and deliver Common Stock under the Plan is
subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance,



--------------------------------------------------------------------------------



sale or delivery of such common stock. The Company may, without liability to
Participants, defer or cancel delivery of shares or take other action it deems
appropriate in cases where applicable laws, regulations or stock exchange rules
impose constraints on the normal Plan operations or delivery of shares.


























































IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
October 22, 2019, by its Chief Executive Officer and Secretary pursuant to prior
action taken by the Board.


COMMERCIAL METALS COMPANY






By: /s/ Paul K. Kirkpatrick    
Name: Paul K. Kirkpatrick
Title: Vice President, General Counsel
and Corporate Secretary





--------------------------------------------------------------------------------





Attest:




/s/ Jody K. Absher  
Name: Jody K. Absher
Title: Assistant Corporate Secretary






























        

